Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on 14916185 dated 03/03/2016 is acknowledged.


Claims 10-12, and 17 are withdrawn from further consideration as applicant made the election of species of Group 1 of Set I directed to the vent tube structure in figs.  3-4C, and Group a of set II, directed to the vent structure in figs 2A-2B as set forth in the previous office action. 

Claims 1-5, and 13-14	 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (20080099422) in view of Daansen (8899449). Rees teaches a bottle body 16, a fixing cover 14, a nipple 12, wherein one end of the bottle body opens and another end of the bottle body closes (at bottom), the fixing cover 14 is used to fasten the nipple with the bottle body and  the nursing bottle further comprises a ventilation component (fig. 2), wherein an interior of the bottle body exchanges air with an exterior of the bottle body through the ventilation component (at 26), an air conduit 22, wherein the air conduit has two open ends for venting, and a first opening of the air conduit is connected with the ventilation component at 30 (fig. 1)
Rees teaches a valve at 34.  Rees does not teach an elastic one-way valve set at a second opening of the air conduit and located in the interior of the air conduit, wherein the elastic one-way valve has at least one cut  thereon; and a mounting part located on the second opening of the air conduit to secure the elastic one- way valve.  Daansen teaches that it is known in the art to provide an elastic one-way valve 40/140 set at a second opening of the air conduit and located in the interior of the air conduit in fig. 21 or fig. 26, wherein the elastic one-way valve has at least one cut thereon (46); and a mounting part 234 /1260 located on the second opening of the air conduit to secure the elastic one-way valve.  It would have been obvious to one of ordinary skill in the art to provide the one-way valve on the in the interior of the air conduit and a mounting part as taught by Daansen to provide an alternative valve structure for protection against contacting or bumping with the flexible valve structure.
(24)    As best seen in FIG. 2, and with continued reference to FIG. 1, the  valve head portion 42 includes one or more slits 46 forming an orifice and  defining flexible flaps 47. (with emphasis)
FIG. 21, the outlet nozzle 234 outer surface and the outlet nipple 128 inner surface include optional aligned and mating surface features as detailed above,  e.g., raised annular ribs or protrusions 148 formed on the nozzle 234 outer surface which engage complimentary annular channels or depressions 150 on the  outlet nipple surface inner surface. 

Note that the ventilation component, the air conduit, the elastic one-way valve and the mounting part are separately manufactured and connected to one another in a fixed manner to form a gas returning device located in the interior of the bottle, and the nipple in Rees in the embodiment of fig. 1 is provided with no hole for venting.  In the event the term fixed attached means permanent connection, it would have been obvious to one of ordinary skill in the art to provide the various parts fixedly connected to one another to keep the various parts together or from getting loose or lost.
	Regarding claims 3 and 14, note the back up ring at 1223 in fig. 26 and 238 in fig. 21.
Claims 6-7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ree rejection, as set forth above, in view of Nachumi (7537128).  Lu meets all claimed limitations except for the ventilation component with the bar passing through a center.  Nachumi teaches a ventilation component comprises a circular element having at least one bar (having the air passage 107) passing through a center of the circular element and connecting two points on the circular element, the circular element is located at an opening of the bottle body and an air passage runs through the bar and a sidewall of the circular element at the two points along a length direction of the bar, and at least one hole is formed on the circular element by the bar for passing liquid (107); and the air passage is connected to the first opening of the air conduit.  It would have been obvious to one of ordinary skill in the art to provide the ventilation component with the bar passing through a center to provide an alternative ventilation component for additional vent holes which allow more air.
Regarding claim 9, note the diameter of the circular element is no less than a diameter of the opening of the bottle body in fig. 1.  


Claims 1-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20360489Y1 (KR’489) in view of Daansen (8899449). KR’489teaches a bottle body1, a fixing cover 5, a nipple 4, wherein one end of the bottle body opens and another end of the bottle body closes (at bottom), the fixing cover is used to fasten the nipple with the bottle body and  the nursing bottle further comprises a ventilation component 8+9, wherein an interior of the bottle body exchanges air with an exterior of the bottle body through the ventilation component (arrow lines on shoulder of bottle), an air conduit 14+16/14a, wherein the air conduit has two open ends for venting, and a first opening of the air conduit is connected with the ventilation component about 15 (fig. 4B).
The air opening and closing valve device (A) is a flexible vent tube (14a) can also be configured to form an opening by forming a cut-out portion (20a) directly on the top face valve (21a), wherein the 4 to according to Figure 7 there is also possible to configure the air opening and closing valve device (a) of the configuration. (with emphasis)

KR’489 teaches wherein air conduit, the elastic one-way valve and the mounting part are separately manufactured and connected to one another to form a gas returning device located in the interior of the bottle.  Kr ‘498 does not mention a) the air conduit separately manufactured and fixedly attached b) the elastic one-way elastic one-way valve with a cut is inside of the air conduit.  
It would have been obvious to one of ordinary skill in the art to provide the various parts including the conduit, the elastic one-way valve and the mounting part are separately manufactured and fixedly connected to one another to keep the various parts together or from getting loose or lost.  Regarding the valve being and elastic one-way elastic one way valve with a cut is inside of the air conduit.  Daansen teaches that it is known in the art to provide an elastic one-way valve 40/140 set at a second opening of the air conduit and located in the interior of the air conduit in fig. 21 or fig. 26, wherein the elastic one-way valve has at least one cut thereon (46); and a mounting part 234 /1260 located on the second opening of the air conduit to secure the elastic one-way valve.  It would have been obvious to one of ordinary skill in the art to provide the one-way valve on the in the interior of the air conduit and a mounting part as taught by Daansen to provide an alternative valve structure for protection against contacting or bumping with the flexible valve structure.
(24)    As best seen in FIG. 2, and with continued reference to FIG. 1, the  valve head portion 42 includes one or more slits 46 forming an orifice and  defining flexible flaps 47. (with emphasis)
FIG. 21, the outlet nozzle 234 outer surface and the outlet nipple 128 inner surface include optional aligned and mating surface features as detailed above,  e.g., raised annular ribs or protrusions 148 formed on the nozzle 234 outer surface which engage complimentary annular channels or depressions 150 on the  outlet nipple surface inner surface. 

Note the nipple in Kr ‘498 is provided with no hole for venting.  


Applicant's arguments have been fully considered.  In view of applicant’ arguments, a) the 112(b) rejection is hereby withdrawn, b) previous art rejections are withdrawn and new grounds of rejections are set forth.     

Claim 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733

/TRI M MAI/Examiner, Art Unit 3733